FORAY, Senior Judge
(dissenting):
Appellant was convicted of offenses1 which carried as maximum punishment, a dishonorable discharge, confinement for 14 years, forfeiture of all pay and allowances, and reduction to the grade of airman basic. Even after hearing the evidence the majority finds to have been erroneously admitted into evidence to the prejudice of appellant, the court-martial members only sentenced appellant to a bad conduct 'discharge, confinement for one year, and reduction to airman basic.2 The adjudged sentence was even less than that which appellant had assessed to be an appropriate one for these offenses at the time he made an offer for a pretrial agreement to the convening authority.3 I would hold that appellant was not prejudiced by the supposedly erroneous admission into evidence of an act of misconduct not charged. Considering the entire record “the danger of unfair prejudice was inconsequential.” United States v. Neeley, 25 M.J. 105 (C.M.A.1987).
I would affirm the approved findings and sentence.

. Appellant was convicted of two offenses of committing indecent acts, with intent to gratify his sexual desires, upon his step daughters who were ten and twelve years old, respectively, on divers occasions between 14 November 1986, and 30 September 1987, in violation of Article 134, UCMJ, 10 U.S.C. § 934.


. During the sentencing portion of the trial the trial counsel argued that a dishonorable discharge, confinement for six years, and reduction to the grade of airman basic was an appropriate punishment to be adjudged by the members. At no time during his argument did he make any reference to the act of misconduct not charged previously admitted into evidence.


. As consideration for appellant’s offer to plead guilty, as set forth in his Offer for Pretrial Agreement, the convening authority undertook to only approve a sentence that would not exceed a bad conduct discharge, confinement for 18 months, forfeiture of $350.00 per month for 18 months, and reduction to the grade of airman basic.